Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The terminal disclaimer filed on 07/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of an earlier issued patent (U.S. 16/662,697 October 24, 2019) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 11/30/2020. The limitations “the tunnel barrier layer has a cubic crystal structure, the first ferromagnetic metal layer or the second ferromagnetic metal layer is formed of a material having a cubic crystal structure represented by Fe2CoSi, a crystal surface for crystals constituting the tunnel barrier layer and a crystal surface for crystals constituting the first ferromagnetic metal layer or the second ferromagnetic metal layer are matched to be inclined at 0° or 45° in at least a part of a crystal interface between the tunnel barrier layer and the first ferromagnetic metal layer or the second ferromagnetic metal layer” of previously allowed to claim 1 of the co-pending application 16/662,697 are also presented in the independent claim 1 of the instant application.
In addition, Prior Art of records Adachi discloses that silicon, sapphire or the like may be used as the single crystal substrate, but particularly excellent results can be obtained by using a single crystal of magnesium oxide. Upon review, the above process is considered to result from the high crystallographic and chemical consistency that can be achieved simultaneously on both interfaces between the magnesium oxide substrate, the titanium nitride layer and the spinel magnetic layer. Therefore, Adachi does not disclose the tunnel barrier layer has a cubic crystal structure and a crystal surface for crystals constituting the tunnel barrier layer and a crystal surface for crystals constituting the first ferromagnetic metal layer or the second ferromagnetic metal layer are matched to be inclined at 0° or 45° in at least a part of a crystal interface between the tunnel barrier layer and the first ferromagnetic metal layer or the second ferromagnetic metal layer fo claim 1, as required by 35 U.S.C. § 103, the rejection of the pending claims are moot.
Claims 2-20 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on 

Examiner: 	/Trung Nguyen/-Art 2866
			March 9, 2021.


/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866